IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                March 4, 2009
                               No. 08-30437
                             Summary Calendar              Charles R. Fulbruge III
                                                                   Clerk

FLORIDA B DOUCET,

                                          Plaintiff-Appellee

v.

CITY OF BUNKIE; REGGIE SANDERS, Individually and in His Official
Capacity as Police Officer for the City of Bunkie,

                                          Defendants-Appellants.

                           ______________________

                 Appeal from the United States District Court
                    for the Western District of Louisiana
                           USDC No. 1:04-CV-1231
                           ______________________

Before HIGGINBOTHAM, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
      Plaintiff-Appellee Florida Doucet brought this suit against Defendants-
Appellants City of Bunkie, Louisiana, and Officer Reggie Sanders, the latter in
both his individual and official capacities.1 Doucet alleges a violation of her

      *
       Pursuant to Fifth Circuit Rule 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in Fifth Circuit Rule 47.5.4.
      1
      In addition to an excessive force claim, Doucet originally brought other
claims, but they were dismissed before trial. Doucet does not appeal those
dismissals. Therefore, only the excessive force claim is before this court.
                                  No. 08-30437

Fourth Amendment rights—specifically, she contends that Sanders used a
chemical weapon, Freeze Plus P chemical pepper spray, on her, and that such
use was excessive because Doucet, already physically impaired, was handcuffed
at the time.
      After conducting a bench trial, the district court found for Doucet on her
claims against both defendants, awarding damages of $6,150.           The verdict
against Sanders could have been based on 42 U.S.C. § 1983. The verdict against
the city was based on Louisiana law.        La. C. C. art. 2320 (providing that
“[m]asters and employers are answerable for the damage occasioned by their
servants . . . in the exercise of the functions in which they are employed”); Kyle
v. City of New Orleans, 353 So. 2d 969, 972 (1977) (noting the availability of
municipal liability under art. 2320 when officers use unreasonable or excessive
force); see Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691 (1978) (holding that
municipalities cannot be held liable under § 1983 on a pure respondeat superior
theory). Defendants appeal. The parties are familiar with the facts of this case.
After considering the district court’s opinion and the briefing, we affirm.
      A district court’s findings of fact following a bench trial will only be
disturbed if clearly erroneous. Fed. R. Civ. P. 52(a). Defendants complain that
a lack of specificity in the trial court’s judgment creates such error.       This
complaint is without merit.
      Based on the evidence adduced at trial, the district court could have found
that Sanders used an unjustifiable quantum of force on the plaintiff. The court
noted that the parties’ testimony concerning the circumstances of Sanders’ use
of the chemical weapon was “diametrically opposed”; accordingly, it paid
particular attention to the testimony of the other officer on the scene that night,
Officer Russell Jones, on this point. Jones said that it appeared that Sanders
had the situation under control, and that he believed Sanders did not use the
chemical weapon before Doucet was seated in the police car. The court further
stated that “[a]ll the testimony agrees that Ms. Doucet was handcuffed before

                                        2
                                 No. 08-30437

she was placed in the vehicle.” The court stated that although “the evidence
shows Ms. Doucet was loud and uncooperative during the incident,” it did not
believe that “this obese woman with asthma and a limp (an infirmity which was
apparently obvious to everyone but Officer Sanders), actually ran/moved quickly
away from him or posed any threat to his safety.” Applying the relevant legal
standards and considering the parties’ competing versions of the incident, the
court found Sanders’ use of the chemical weapon unreasonable and excessive.
It could have reached that conclusion notwithstanding defendants’ qualified
immunity defense because it determined, on the basis of the facts before it, both
that Sanders’ conduct deprived Doucet of rights that were clearly established,
and that his conduct was objectively unreasonable. See Harlow v. Fitzgerald,
457 U.S. 800, 818 (1982). That determination was correct.
      Accordingly, the judgment of the district court is AFFIRMED.




                                       3